Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Nipper on 5/26/2021.

The application has been amended as follows:
The specification has been amended as seen below.

[0051]	As illustrated in Fig. 1, the mount assembly 10 further includes a vertical spacer 144.  The vertical spacer 144 includes screw threading 149 on an outside surface of a lifting screw 49.  The vertical connector 40 has a top opening 45 and a bottom opening 46.  The top opening 45 and bottom opening 46 define a vertical passageway 44 therebetween, as illustrated in Figure 9.  The passageway 44 defines a Z-axis.  The Z-axis is perpendicular to the X-Y axis directions.  The vertical connector 40 is configured for connecting with the support plate assembly 24.  The vertical connector 40 further comprises a transverse (horizontal) slot 47 therethrough which is configured for receiving therein a lifter nut 48.  After the lifter nut 48 is inserted into the transverse slot 47, the lifting screw 49 can then be inserted into the top opening 45, threaded through the lifter nut 48, and extended out of the bottom opening 46.

[0056]	In the exemplary mount assembly 10 illustrated in these drawings, the Z-axis linear actuator 22 comprises a screw jack 146.  The screw jack 146 comprises the lifter nut 48 and the threads internal hub 50 on the lifting screw 49 of the support plate assembly 24.  The lifter nut 48 is 
[0072] Referring initially to Figures 12 through 14, the second exemplary mount assembly 110 includes base 112 configured for resting upon or mounting to a surface.  The base 112 can be configured for mounting on a separate foot, or attached to a tripod or commercially manufactured mount, via 1/4, 20 screws, or screwed to a horizontal object.  As illustrated in Fig. 13, the second exemplary mount assembly 110 further includes a support assembly 117, a Z-axis rotator 123, a horizontal spacer 129, a Z-axis linear actuator 119, horizontal linear actuator 177, and a mount assembly 133.  The support assembly 117 includes an upper portion 135 and a lower portion 139.

[0078]	Referring now to Figures 16 through 20, the first shaft 150 extends through the first jacket 127 and the second shaft 155 extends through the second jacket 128.  The first shaft 150 The mount assembly may include a second Z-axis rotator 165, the second Z-axis rotator 165 configured for rotational movement of the mount assembly in an axis parallel to the Z-axis.

The following claims have been amended please see list below.

1.	(Previously presented) A mount for a laser unit device, the mount comprising:
a base, an X-axis linear actuator, a support assembly, a Z-axis rotator, a vertical spacer, and a mount assembly;

the X-axis linear actuator connecting between the body portion and the support assembly, the X-axis linear actuator configured for straight-line movement along the X-axis;
an upright support of the support assembly having a support upper end and a support lower end, the support lower end connected to the X-axis linear actuator, the support upper end connected to the Z-axis rotator;
the Z-axis rotator connecting the support assembly to the vertical spacer, the Z-axis rotator configured for rotation of the vertical spacer relative to a Z-axis, the Z-axis perpendicular to the X-axis; 
the vertical spacer having a vertical spacer first end extending to a vertical spacer second end, the vertical spacer supporting the mount assembly; and
the mount assembly comprising a platform configured for supporting the laser unit device, the mount assembly attaching to the vertical spacer.

2.	(Previously presented) The mount of claim 1, further comprising a Z-axis linear actuator connecting between the support assembly and the vertical spacer, the Z-axis linear actuator configured for straight-line movement along the Z-axis, wherein straight-line movement of the Z-axis linear actuator along the Z-axis moves the vertical spacer in the Z-axis relative to the body portion.

3.	(Previously presented) The mount of claim 2, 
wherein the support assembly defines a vertical connector configured for engaging with the Z-axis linear actuator, the vertical connector having a top opening and a bottom opening defining a vertical passageway therebetween; 
wherein the vertical spacer comprises threading on an outside surface and the Z-axis rotator comprises an internally threaded lifter nut configured for receipt into the vertical connector;
wherein the vertical connector further comprises a horizontal slot therethrough configured for receiving therein the lifter nut;
wherein the vertical spacer can then be inserted into the top opening, threaded through the lifter nut, and extend out of the bottom opening; and
wherein rotation of the lifter nut within the vertical connector moves the vertical spacer relative to the support assembly.

4.	(Previously presented) The mount of claim 3, wherein rotation of the lifter nut of the Z-axis rotator in a first axial direction causes the vertical spacer to rotate clockwise relative to the support assembly, and wherein rotation of the lifter nut of the Z-axis rotator in a second axial direction causes the vertical spacer to rotate counter-clockwise relative to the support assembly. 

5.	(Previously presented) The mount of claim 2, 
wherein the support assembly further comprises a Y-axis linear actuator, an upright support, and an extension arm; and
the Y-axis linear actuator connecting between the upright support and the extension arm, the Y-axis linear actuator configured for moving the extension arm along a Y-axis, the Y-axis perpendicular to the X-axis and perpendicular to the Z-axis.

6.	(Previously presented) The mount of claim 5, 
wherein the base comprises a first mortise configured for engaging a first tenon defined in the lower end of the upright support; 
wherein the X-axis linear actuator comprises a rack on the body portion parallel to the first mortise and a pinion on the upright support;
wherein the upright support comprises a second tenon defined in the upper end of the upright support; and
wherein the support assembly further comprises a truss, the truss having a length, the truss having a top side and a bottom side, the truss defining a second mortise along the length in the bottom side, the second mortise configured for mating slidable engagement with the second tenon.

7.	(Original) The mount of claim 6, 
wherein the pinion comprises a wheel configured for turning by a user; 
wherein rotation of the wheel in a first axial direction turns the pinion which travels along the rack in a leftward direction, moving the extension arm in the leftward direction; and 
wherein turning the wheel in a second axial direction turns the pinion which travels along the rack in a rightward direction, moving the extension arm in a leftward direction and in a rightward direction along the X-axis relative to the base.

8.	(Currently amended) The mount of claim 5, 
wherein the support assembly defines a vertical connector configured for engaging with the Z-axis linear actuator, the vertical connector having a top opening and a bottom opening defining a vertical passageway therebetween; 
wherein the support assembly further comprises a generally horizontal worm gear extending into the vertical passageway; 
wherein the vertical passageway comprising a spring catch ledge configured for engaging a spring catch on a carriage; 
wherein the carriage comprising an external gear wheel configured for engaging [[a]] the worm gear; 
wherein the carriage further comprising a pair of opposing equiradially disposed keys; and
wherein the keys configured for receipt into mating equiradially disposed slots defined on the vertical spacer.

9.	(Original) The mount of claim 8, 
wherein the worm gear further comprises a worm gear knob configured for turning by a user; 
wherein turning the worm gear knob in a first rotational direction turns the worm gear in the first rotational direction which causes the opposing equiradially disposed keys to engage the mating equiradially disposed slots and causes rotation of the vertical spacer in a second rotational direction relative to the Z-axis; and 
wherein turning the worm gear knob in a third rotational direction turns the worm gear in the third rotational direction which causes the opposing equiradially disposed keys to engage the mating equiradially disposed slots and rotates the vertical spacer in a fourth rotational direction relative to the Z-axis.

10.	(Original) The mount of claim 9, 
wherein the gear wheel further comprises an indicator and an indexed slip ring for enabling a user to determine degrees of rotation relative to the Z-axis.

11.	(Previously presented) The mount of claim 1, 
wherein straight-line movement of the X-axis linear actuator in a first lateral direction along the X-axis moves the support assembly in the first lateral direction relative to the body portion, and 


12.	(Previously presented) A mount for a laser unit device, the mount comprising:
a base, an X-axis linear actuator, a support assembly, a Z-axis rotator, a vertical spacer, a Z-axis linear actuator, and a mount assembly;
the base comprising a body portion, the body portion having a length defined between a first side and a second side, the body portion defining an X-axis along the length, the body portion having a bottom side configured for resting upon a surface; 
the X-axis linear actuator connecting between the body portion and the support assembly, the X-axis linear actuator configured for straight-line movement along the X-axis, wherein straight-line movement of the X-axis linear actuator in a first lateral direction along the X-axis moves the support assembly in the first lateral direction relative to the body portion, and wherein straight-line movement of the X-axis linear actuator in a second lateral direction along the X-axis moves the support assembly in the second lateral direction relative to the body portion;
the support assembly having a support upper end and a support lower end, the support lower end connected to the X-axis linear actuator, the support upper end connected to the Z-axis rotator;
the Z-axis rotator connecting the support assembly to the vertical spacer, the Z-axis rotator configured for rotation of the vertical spacer relative to a Z-axis, the Z-axis perpendicular to the X-axis; 
the vertical spacer having a vertical spacer first end extending to a vertical spacer second end, the vertical spacer connecting between the Z-axis linear actuator and the mount assembly;
the Z-axis linear actuator connecting between the support assembly and the vertical spacer, the Z-axis linear actuator configured for straight-line movement along the Z-axis, wherein straight-line movement of the Z-axis linear actuator along the Z-axis moves the vertical spacer in the Z-axis relative to the body portion; and
the mount assembly comprising a platform configured for supporting the laser unit device, the mount assembly attaching to the vertical spacer.
13.	(Currently amended) The mount of claim 12, 
wherein the support assembly defines a vertical connector configured for engaging with the Z-axis linear actuator, the vertical connector having a top opening and a bottom opening defining a vertical passageway therebetween, the vertical connector further comprising a horizontal slot therethrough configured for receiving therein a lifter nut, and 
section of the lifter nut configured for receipt into the vertical connector;
wherein rotation of the lifter nut of the Z-axis rotator in a first axial direction causes the vertical spacer to rotate clockwise relative to the support assembly, and wherein rotation of the lifter nut of the Z-axis rotator in a second axial direction causes the vertical spacer to rotate counter-clockwise relative to the support assembly;
wherein the vertical spacer can then be inserted into the top opening, threaded through the lifter nut, and extend out of the bottom opening; and
wherein rotation of the lifter nut within the vertical connector moves the vertical spacer relative to the support assembly.

14.	(Currently amended) The mount of claim 12, 
wherein the support assembly further comprises a Y-axis linear actuator, an upright support, and an extension arm; 
wherein the support assembly defines a vertical connector configured for engaging with the Z-axis linear actuator, the vertical connector having a top opening and a bottom opening defining a vertical passageway therebetween; 
wherein the extension arm further comprises a generally horizontal worm gear extending into the vertical passageway; 
wherein the vertical passageway comprising a spring catch ledge configured for engaging a spring catch on a carriage; 
wherein the carriage comprising an external gear wheel configured for engaging [[a]] the worm gear; 
wherein the carriage further comprising a pair of opposing equiradially disposed keys; and
wherein the keys configured for receipt into mating equiradially disposed slots defined on the vertical spacer.

15.	(Currently amended) The mount of claim 12, 
wherein the support assembly further comprises a Y-axis linear actuator, an upright support, and an extension arm; 

wherein the base comprises a first mortise configured for engaging a first tenon defined in the upright support lower end;
wherein the upright support comprises a second tenon; and
wherein the support assembly further comprises a truss, the truss having a length, the truss having a top side and a bottom side, the truss defining a second mortise along the length in the bottom side, the second mortise configured for mating slidable engagement with the second tenon.

16.	(Previously presented) The mount of claim 15, 
wherein the X-axis linear actuator comprises a rack on the body portion parallel to the first mortise and a pinion on the upright support;
wherein the pinion comprises a wheel configured for turning by a user; 
wherein rotation of the wheel in a first axial direction turns the pinion which travels along the rack in a leftward direction, moving the extension arm in the leftward direction; and
wherein turning the wheel in a second axial direction turns the pinion which travels along the rack in a rightward direction, moving the extension arm in a leftward direction and in a rightward direction along the X-axis relative to the base.

17.	(Original) The mount of claim 12, 
wherein the vertical spacer comprises a screw jack, 
wherein the screw jack comprises a lifter nut for rotation by a user and a lifting screw; 
wherein the lifter nut comprises an internal hub; and 
wherein the internal hub of the lifter nut is internally threaded for driving the lifting screw, so that rotation of the lifter nut in a first axial direction causes the lifting screw to advance in an upwards direction away from the base, and rotation of the lifter nut in a second axial direction cause the lifting screw to advance in a downwards direction towards the base.

18.	(Previously presented) A mount for a laser unit device, the mount comprising:
a base, a support assembly, a Z-axis rotator, a horizontal spacer, a Z-axis linear actuator, and a mount assembly;

the support assembly comprising:
an upper portion, the upper portion connected to the Z-axis rotator; and
a lower portion, the lower portion slidingly connected to the upper portion, the lower portion connecting to the base; and 
a Z-axis linear actuator, the Z-axis linear actuator connecting between the upper portion and the lower portion, the Z-axis linear actuator configured for straight-line movement of the upper portion relative to the Z-axis;
the Z-axis rotator connecting the support assembly to the horizontal spacer, the Z-axis rotator configured for rotation of the horizontal spacer relative to the lower portion; 
the horizontal spacer connecting between the Z-axis rotator and the mount assembly, wherein the horizontal spacer further comprises a horizontal linear actuator, the horizontal linear actuator configured for straight-line movement along an axis perpendicular to the Z-axis, wherein straight-line movement of the horizontal linear actuator in a lateral direction moves the mount assembly in the lateral direction relative to the support assembly; and
the mount assembly comprising a platform configured for supporting the laser unit device.

19.	(Cancelled)

20.	(Previously presented) The mount of claim 18, wherein the mount assembly further comprises a second Z-axis rotator, wherein the second Z-axis rotator is configured for rotational movement of the mount assembly in an axis parallel to the Z-axis.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: see attached formal drawings.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous office action discloses and shows the closest prior art of record which did not read on the claimed invention.  Allowable subject matter was identified in the first office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DM/DONNA MAYNARD/Examiner, Art Unit 3723                                                                                                                                                                                                        June 3, 2021


Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 3, 2021